
	

115 S2867 IS: JROTC Opportunities for Transformational Change Act
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2867
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2018
			Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To improve  the Junior Reserve Officers' Training Corps programs, to authorize an expansion of
			 their presence in low-income, rural, and underserved areas of the United
			 States, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the JROTC Opportunities for Transformational Change Act or JROTC Act. 2.Enhancement of authorities in connection with Junior Reserve Officers' Training Corps programs (a)Authority To convert otherwise closing units to National Defense Cadet Corps program unitsIf the Secretary of a military department is notified by a local educational agency of the intent of the agency to close its Junior Reserve Officers' Training Corps (JROTC) unit, the Secretary shall offer the agency the option of converting the program to a National Defense Cadet Corps (NDCC) program unit in lieu of closing the unit.
			(b)Flexibility in administration of instructors
 (1)In generalThe Secretaries of the military departments shall undertake initiatives designed to promote flexibility in the hiring and compensation of instructors for the Junior Reserve Officers' Training Corps program under the jurisdiction of such Secretaries.
 (2)ElementsThe initiatives undertaken pursuant to this subsection may provide for one or more of the following:
 (A)Termination of the requirement for a waiver as a condition of the hiring of well-qualified non-commissioned officers with a bachelor’s degree for senior instructor positions within the Junior Reserve Officers' Training Corps.
 (B)Specification of a single instructor as the minimum number of instructors required to found and operate a Junior Reserve Officers' Training Corps unit.
 (C)Authority for Junior Reserve Officers' Training Corps instructors to undertake school duties, in addition to Junior Reserve Officers' Training Corps duties, at small schools.
 (D)Authority for the payment of instructor compensation for a limited number of Junior Reserve Officers' Training Corps instructors on a 10-month per year basis rather than a 12-month per year basis.
 (E)Such other actions as the Secretaries of the military departments consider appropriate. (c)Flexibility in allocation and use of travel fundingThe Secretaries of the military departments shall take appropriate actions to provide so-called regional directors of the Junior Reserve Officers' Training Corps programs located at remote rural schools enhanced discretion in the allocation and use of funds for travel in connection with Junior Reserve Officers' Training Corps activities.
 (d)Standardization of program dataThe Secretary of Defense shall take appropriate actions to standardize the data collected and maintained on the Junior Reserve Officers' Training Corps programs in order to facilitate and enhance the collection and analysis of such data. Such actions shall include a requirement for the use of the National Center for Education Statistics (NCES) identification code for each school with a unit under a Junior Reserve Officers' Training Corps program in order to facilitate identification of such schools and their units under the Junior Reserve Officers' Training Corps programs.
			(e)Authority for additional units
 (1)In generalThe Secretaries of the military departments may, using amounts authorized to be appropriated by paragraph (2), establish an aggregate of not more than 100 units under the Junior Reserve Officers' Training Corps programs in low-income and rural areas of the United States and areas of the United States currently underserved by the Junior Reserve Officers' Training Corps programs.
 (2)FundingThere is hereby authorized to be appropriated for fiscal year 2019 for the Department of Defense amounts as follows:
 (A)For Operation and Maintenance, Army, $3,140,000, with the amount available for the Junior Reserve Officers' Training Corps program of the Army.
 (B)For Operation and Maintenance, Navy, $950,000, with the amount available for the Junior Reserve Officers' Training Corps program of the Navy.
 (C)For Operation and Maintenance, Air Force, $1,000,000, with the amount available for the Junior Reserve Officers' Training Corps program of the Air Force.
 (D)For Operation and Maintenance, Marine Corps, $390,000, with the amount available for the Junior Reserve Officers' Training Corps program of the Marine Corps.
 (E)For Military Personnel, $1,220,000, of which— (i)$500,000 is for the Army for the Junior Reserve Officers' Training Corps program of the Army;
 (ii)$270,000 is for the Navy for the Junior Reserve Officers' Training Corps program of the Navy; (iii)$380,000 is for the Air Force for the Junior Reserve Officers' Training Corps program of the Air Force; and
 (iv)$70,000 is for the Marine Corps for the Junior Reserve Officers' Training Corps program of the Marine Corps.
 (3)Supplement not supplantThe amounts authorized to be appropriated for fiscal year 2019 for the Department of Defense by this subsection are in addition to any other amounts authorized to be appropriated for fiscal year 2019 for the Department under any other provision of law.
